Citation Nr: 1343147	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2010, the Veteran testified before a Veterans Law Judge (VLJ) at the RO.  The Veteran also testified before the undersigned Acting VLJ at a second hearing conducted by videoconference in September 2013.  Transcripts of both hearings are of record.

In May 2011 and May 2013, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law requires that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  The Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to the opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

As noted above, the Veteran has previously testified at two hearings regarding the issue on appeal.  First, he testified at a hearing before a VLJ at the RO in May 2010.  A second hearing was conducted in September 2013 by videoconference with the undersigned Acting VLJ.  During the September 2013 hearing, the Veteran was informed that he had the right to a third hearing before the third member of the panel who will decide his claim.  The Veteran specifically requested a third hearing conducted via videoconference.  Therefore, in accordance with Arneson, a remand of the present appeal for entitlement to specially adapted housing is necessary to afford the Veteran his requested hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing before a VLJ at the RO regarding the claim for entitlement to specially adapted housing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



